 


113 HR 5850 IH: You Earned It Act
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 2d Session 
H. R. 5850 
IN THE HOUSE OF REPRESENTATIVES 
 
December 11, 2014 
Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
 To exclude Social Security benefits from taxable income. 
 
 
1.SHORT TITLE This Act may be cited as the You Earned It Act. 
2.EXCLUSION OF SOCIAL SECURITY BENEFITS FROM TAXABLE INCOMESection 86 of the Internal Revenue Code of 1986 is hereby repealed. 
 
